DOCUMENTS UNDER SEAL
                     Case 3:21-cr-00206-CRB Document 12 Filed 05/20/21 Page 18ofmins.
                                                           TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Rose Maher-by Zoom                       FTR: 11:20-11:28
MAGISTRATE JUDGE                           DATE                                    NEW CASE           CASE NUMBER
Thomas S. Hixson-by Zoom                   5/20/2021                                              3:21-cr-00206 CRB
                                                       APPEARANCES
DEFENDANT                                  AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Nicholas Richars-by Zoom                    34       N       P       Candis Mitchell-by Zoom              APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT              COUNSEL APPT'D
Lloyd Farnham f/ Ankur Shingal-Zoom        n/a                                   SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR           PARTIAL PAYMENT
                              Gustavo Rangel-by Zoom                 APPT'D COUNSEL             OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
      Information-held                                                                                      TRIAL SET
       I.D. COUNSEL                 ARRAIGNMENT             BOND HEARING          IA REV PROB. or           OTHER
                                                                                  or S/R
       DETENTION HRG                ID / REMOV HRG          CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                            HEARING
                                                       INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED           TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                  ARRAIGNED ON            READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                   INDICTMENT              SUBSTANCE
                                                           RELEASE
      RELEASED             ISSUED                      AMT OF SECURITY      SPECIAL NOTES               PASSPORT
      ON O/R               APPEARANCE BOND             $                                                SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL                DETAINED        RELEASED      DETENTION HEARING             REMANDED
      FOR                SERVICES                                              AND FORMAL FINDINGS           TO CUSTODY
      DETENTION          REPORT                                                W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
   CONSENT                      NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
   REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                                 ATTY APPT               BOND                  STATUS RE:
7/7/2021                            HEARING                 HEARING               CONSENT                 TRIAL SET

AT:                                 SUBMIT FINAN.           PRELIMINARY           CHANGE OF              STATUS
                                    AFFIDAVIT               HEARING               PLEA
10:00 am                                                    _____________
BEFORE HON.                         DETENTION               ARRAIGNMENT           MOTIONS                 JUDGMENT &
                                    HEARING                                                               SENTENCING
Judge Breyer
        TIME W AIVED                TIME EXCLUDABLE         IDENTITY /            PRETRIAL                PROB/SUP REV.
                                    UNDER 18 § USC          REMOVAL               CONFERENCE              HEARING
                                    3161                    HEARING
                                                 ADDITIONAL PROCEEDINGS
Defendant consent to hearing by Zoom due to the Pandemic. DPPA Advised. Govt moved to exclude time effective
preparation of counsel. Court orders time excluded between: 5/20/2021-7/7/2021.

                                                                                       DOCUMENT NUMBER:
